Citation Nr: 1003073	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for left lumbar 
myofascial pain syndrome with degenerative disc disease (DDD) 
of the lumbosacral spine, currently rated 60 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the left knee with history of medial 
collateral ligament strain, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
Veteran's claims for increased evaluations for his service-
connected left lumbar myofascial pain syndrome with DDD of 
the lumbosacral spine (currently rated 60 percent disabling) 
and DJD of the left knee with history of medial collateral 
ligament strain (currently rated 10 percent disabling).

The Board notes that additional issues that were once part of 
the current appeal included entitlement to a total rating for 
individual unemployability due to service-connected 
disabilities (TDIU) and service connection for a chronic 
right knee disability.  As both of these claims were granted 
by rating decision of April 2009, the maximum benefits sought 
have been allowed and these matters are therefore no longer 
on appeal.

The Board also notes that the Veteran was scheduled for a 
hearing at the RO before a traveling Veterans Law Judge from 
the Board in November 2009, but that he failed to appear for 
this hearing without showing good cause for his absence.  
Therefore, no further development for a hearing before the 
Board is required.




FINDINGS OF FACT

1.  Left lumbar myofascial pain syndrome with DDD of the 
lumbosacral spine is currently manifested by persistent pain 
and fatigability, with daily episodes of flare-ups aggravated 
by any increased physical activity and episodes of extreme 
pain at least three times per week, which produces functional 
loss of use, the need for frequent rest periods, and 
extremely limited prospects for even sedentary employment, 
but does not produce ankylosis of the entire spine or 
limitation of motion that is analogous to ankylosis.

2.  DJD of the left knee with history of medial collateral 
ligament strain is currently manifested by pain on motion, 
with flexion limited to 130 degrees due to pain and normal 
extension to zero degrees, and radiographic evidence of 
degenerative changes of the left knee ligaments, with no 
clinical evidence of ligamentous instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 60 percent 
for left lumbar myofascial pain syndrome with DDD of the 
lumbosacral spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2009). 

2.  The criteria for an evaluation greater than 10 percent 
for DJD of the left knee with history of medial collateral 
ligament strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 - 5263 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Generally, the notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that VA may 
cure timing defects in notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
The Supreme Court held that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  Therefore, the Board must consider, 
on a case-by-case basis, whether any potential VCAA notice 
errors are prejudicial to the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claim or 3) that the benefit could 
not be awarded as a matter of law.  See also Sanders, 487 
F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

The Court has previously held that VCAA notice for increased 
ratings claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.   Vazquez-Flores v. Peake, 22 Vet. App. 37 at 
43-44 (2008).  

However, in the recent case of Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sept. 4, 2009), the Federal Circuit 
vacated the holding in Vazquez-Flores, 22 Vet. App. 37 (2008) 
with respect to the required content of VCAA notice in 
increased ratings claims.  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  During 
the course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

The claims at issue were filed in May 2006.  A VCAA notice 
letter was dispatched to the Veteran in June 2006, with 
subsequent notice letters dispatched during the course of the 
appeal in March 2008 and July 2008 which address the issues 
on appeal and, collectively, satisfy the above-described 
mandates as well as the requirements that the Veteran be 
informed of how VA calculates degree of disability and 
assigns an effective date of the disability, as prescribed in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent 
that notice letters that were fully compliant with the 
current notice requirements may not have been furnished until 
after the claim was adjudicated in the first instance, any 
such defects in the timing of the notice that may have 
existed were cured by the RO's readjudication of the issues 
in contention in a subsequent April 2009 supplemental 
statement of the case.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 169 (2007).  Although a VCAA notice letter was 
furnished in July 2008 that addressed alternative diagnostic 
codes that may apply to rate the disabilities at issue and 
requested that the Veteran provide evidence regarding their 
impact on his daily life, in view of the Federal Circuit's 
recent vacatur of the Court's decision in Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009) during the 
pendency of this appeal, there is no prejudice for the Board 
to subject the current appeal to appellate review.  In any 
case, neither the Veteran nor his representative has made any 
assertion that there has been any defect in the timing or 
content of the VCAA notification letters associated with the 
current appeal.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the current appeal stems 
from May 2006, when the Veteran filed his claim for increased 
ratings for the disabilities in contention, the relevant time 
period that must be addressed in the adjudication of the 
claim encompasses the period from May 2005 to the present.  
See 38 C.F.R. § 3.400(o)(2) (2009); Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In this regard, the Board observes 
that clinical records from VA and private healthcare 
providers that pertain to the Veteran's treatment for his 
left knee and low back for the period spanning 2004 - 2009 
have been obtained and associated with the claims file.  
Furthermore, records pertaining to the Veteran's claim for 
Social Security Administration (SSA) disability benefits have 
been obtained and associated with his claims folder.  VA has 
also conducted efforts in good faith to obtain any relevant 
health records from the Veteran's former employers.  Although 
the former employers responded to VA's requests by 
acknowledging the Veteran's former association with them, 
they also stated that they did not have, or no longer 
maintained, any medical records pertaining to him that were 
in their possession.  Nevertheless, neither the Veteran nor 
his representative has indicated that there are any 
outstanding relevant medical records or other pertinent 
evidence that must be considered in this current appeal.  The 
Veteran was also afforded VA examinations specifically 
addressing each of these disabilities in June 2006, December 
2008, and January 2009.  The Board has reviewed the December 
2008 and January 2009 examination reports and takes note that 
the Veteran's claims file and his relevant clinical history 
were reviewed by the physician who performed the 
examinations.  Furthermore, the examiner provided adequate 
discussion of her clinical observations and a rationale to 
support her findings and conclusions.  Thus, the December 
2008 and January 2009 VA examinations are deemed to be 
adequate for rating purposes for the disabilities at issue.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claim, and thus no additional 
assistance or notification is required.  The Veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore 
proceed with the adjudication of this appeal.

Increased ratings

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2009).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2009).  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2009).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (see 38 C.F.R. § 4.1), where an award 
of service connection has already been established and only 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

The Board advises the Veteran at this juncture that it has 
thoroughly reviewed all the evidence in his claims file.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that his left lumbar myofascial pain 
syndrome with DDD of the lumbosacral spine is productive of a 
level of impairment greater than that which is reflected by 
the 60 percent evaluation currently assigned to it.  He 
further claims that his DJD of the left knee with history of 
medial collateral ligament strain is productive of a level of 
impairment greater than that which is reflected by the 10 
percent evaluation currently assigned.  A thorough evaluation 
of a musculoskeletal or orthopedic disability for rating 
purposes requires consideration of any functional loss due to 
pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).


(a.)  Factual background and analysis: Entitlement to an 
increased evaluation for left lumbar myofascial pain syndrome 
with DDD of the lumbosacral spine, currently rated 60 percent 
disabling.

The current appeal stems from the Veteran's application to 
reopen his claim for a rating increase in excess of 40 
percent for his service-connected chronic low back 
disability, which was filed in May 2006.  By rating decision 
of April 2009, he was granted a 60 percent evaluation for 
left lumbar myofascial pain syndrome with DDD of the 
lumbosacral spine, effective from the date his claim was 
filed in May 2006.  

VA outpatient treatment notes and VA orthopedic examinations 
pertinent to the period from May 2005 to the present 
(including the examination reports of December 2008 and 
January 2009) show that the Veteran's chronic low back 
symptoms are manifested by persistent pain and fatigability, 
with daily episodes of flare-ups aggravated by any increased 
physical activity and episodes of extreme pain at least three 
times per week, which produced functional loss of use, the 
need for frequent rest periods, and extremely limited 
prospects for even sedentary employment.  Range of motion 
testing during these periods showed flexion limited to no 
less than 70 degrees, extension limited to no less than 20 
degrees, lateral flexion limited to no less than 30 degrees 
(bilaterally), and rotation limited to no less than 20 
degrees (bilaterally), with pain but no additional loss of 
range of motion, fatigue, endurance capacity, or coordination 
with repetitive testing.

The RO determined in its April 2009 rating decision that the 
overall disability picture presented by the Veteran's 
service-connected low back disability was more analogous to a 
60 percent evaluation on the basis of incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12-month period (see 38 
C.F.R. § 4.71a, Diagnostic Code 5243).  (This was the basis 
of the 60 percent rating award, notwithstanding that the 
objective record itself does not clinically state that bed 
rest was ever actually prescribed by a physician to treat the 
Veteran's back disability.)  Therefore, the applicable rating 
schedule provides for a rating in excess of 60 percent only 
if unfavorable ankylosis of the entire spine is clinically 
demonstrated, in which case the assignment of a 100 percent 
evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235 - 5243.  The Board notes at this point that 
ankylosis is medically defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure (see Dorland's Illustrated Medical Dictionary, 30th 
Ed. (2003)).  

The Board has reviewed all the objective evidence pertaining 
to the time period relevant to this appeal, including the 
Veteran's VA and SSA medical records.  The Board further 
takes note of the Veteran's oral testimony presented at an 
August 2007 RO hearing and the contentions contained in 
written correspondence that was received from both the 
Veteran and his representative during the course of the 
appeal.  However, none of this evidence objectively 
demonstrates that the Veteran's service-connected low back 
disability is currently manifested by ankylosis of his entire 
spine or by such disabling symptoms that would be analogous 
to ankylosis.  Although there is objective evidence of 
limitation of mobility of the Veteran's lumbosacral spine due 
to pain, the fact of the matter is that his entire spine is 
not actually immobile within the medical meaning of the term 
ankylosis, such that an ankylosis condition is clinically 
demonstrated.  Furthermore, the constellation of 
symptomatology associated with the Veteran's low back 
disability as it affects his spine does not more closely 
approximate an immobile state, such that it can be made 
analogous to ankylosis.  Therefore, in view of the foregoing 
determinations, the Board must deny the appeal for a rating 
increase above 60 percent for left lumbar myofascial pain 
syndrome with DDD of the lumbosacral spine in the absence of 
any objective demonstration of spinal ankylosis.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of this claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

(b.)  Factual background and analysis: Entitlement to an 
increased evaluation for DJD of the left knee with history of 
medial collateral ligament strain, currently rated 10 percent 
disabling.

The applicable rating criteria for evaluating the Veteran's 
left knee disability are contained in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261, and 5262.  These provide the following: 

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2009)



525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint:
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)



526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

The Board notes that the Veteran's left knee may be rated 
under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2009).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2009).

To give the Veteran every consideration in connection with 
the matter on appeal, the Board must consider all potentially 
applicable Diagnostic Codes under section 4.71a in rating the 
Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one Diagnostic Code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology).

The report of a June 2006 VA examination of the Veteran's 
left knee shows that he complained of intermittent pain when 
changing position or walking a distance of more than one city 
block and joint stiffness after prolonged rest that was 
improved with walking.  He did not report any swelling, heat, 
redness, locking, dislocation, recurrent subluxation, 
fatigability, flare-ups of pain, or lack of endurance with 
regard to his left knee, but did report buckling when walking 
on uneven surfaces.  He used a cane to help himself ambulate 
outside of his home but did not use a crutch, brace, 
supportive shoes, or any medication to treat his left knee 
symptoms.  He denied having any history of left knee surgery.  
He was able to perform all activities of daily living and 
instrumental activities of daily living without restrictions 
on account of his left knee, including operating a motor 
vehicle.  His home had a staircase, which he was able to use 
albeit slowly and with care taken on each step.  He was 
unable to play golf anymore due to his left knee impairment.

Objective examination of the Veteran's left knee revealed no 
joint edema, erythema, or effusions.  Mild crepitus on 
flexion and extension was noted, with flexion to 140 degrees 
(with pain at 130 degrees that did not worsen after 
repetitive use) and extension to zero degrees.  His left 
lateral and collateral ligaments were normal and Lachmann's 
and McMurray's tests were negative for instability.  A slight 
limp on his left was observed as he preferred to bear weight 
on his left lower extremity.  He was able to rise from the 
seated position with assistance and his bi-patellar reflexes 
were normal with 5/5 strength in both lower extremities.  
Plain X-ray of the left knee was normal.  The impression was 
mild DJD of the left knee with no reported symptomatic flare-
ups.

At an RO hearing conducted in August 2007, the Veteran 
testified, in pertinent part, that his left knee was unstable 
and occasionally buckled, for which he used a supportive cane 
and walked with a "locked" knee to prevent instability of 
this joint.  He also stated that he walked with a flat-footed 
stride to reduce further injury and wear on his knees.  He 
reported that he did not seek regular treatment for his knees 
as he felt no benefit in improving their condition could be 
obtained. 

VA outpatient treatment reports for the pertinent period at 
issue show no treatment for left knee complaints.

The report of a December 2008 VA orthopedic examination shows 
that the Veteran used a cane to ambulate and reported left 
knee instability when walking on uneven surfaces and kneecap 
soreness.  He stated that he could not use anti-inflammatory 
or pain medications for his left knee on account of his 
chronic liver disease (advanced cirrhosis).  Clinical 
findings obtained in December 2008 were essentially similar 
to those obtained in June 2006.  The Veteran ambulated with a 
careful gait using a cane to support himself.  His left knee 
was cool to the touch and its patella was not ballotable.  
The Veteran displayed guarding of his left knee and crepitus 
was noted.  He was able to extend his left knee fully to zero 
degrees and flex it to 130 degrees, with no further 
limitation of motion demonstrated on repetitive use.  Varus 
and valgus testing and also testing for Lachmann's and drawer 
sign revealed no instability.  X-ray images revealed an 
adequately maintained left knee joint with evidence of 
ligamentous calcifications but no evidence of fracture, 
dislocation, bone destruction, or joint effusion.

The Board has considered the aforementioned clinical evidence 
and concludes that it does not present a disability picture 
that warrants the assignment of an evaluation greater than 10 
percent for the Veteran's service-connected DJD of his left 
knee with history of medial collateral ligament strain.  

The Veteran's left knee is not ankylosed and does not display 
genu varum deformity.  There is no medical history of left 
knee surgery, much less total knee replacement with a 
prosthesis.  The range of motion of the left knee on 
extension and flexion does not meet the criteria for a 10 
percent evaluation, even when limited by pain, where flexion 
is to 130 degrees.  To warrant a 10 percent evaluation, 
flexion must be demonstrably limited to 45 degrees or 
extension must be demonstrably limited to 10 degrees, under 
Diagnostic Codes 5260 or 5261.  

Notwithstanding the Veteran's account of experiencing left 
knee buckling when walking on uneven surfaces, the objective 
medical evidence does not show that his left knee displays 
demonstrable recurrent subluxation, instability, or laxity on 
testing of his ligaments on varus and valgus stress and for 
Lachmann's and drawer sign, such that a higher evaluation may 
be assigned under Diagnostic Codes 5256 or 5257.  
Furthermore, although the Veteran's reports that he has to 
deliberately "lock" his knee to improve its stability, no 
actual clinical manifestation of left knee joint locking due 
to DJD or medial collateral ligament strain, and no left knee 
joint effusion is demonstrated in any of the medical reports 
for the time period at issue, such that a 20 percent 
evaluation may be assigned under Diagnostic Code 5258.  

Therefore, in view of the foregoing discussion, the Board 
concludes that the 10 percent evaluation assigned for the 
Veteran's left knee pain on motion with radiographic evidence 
of degenerative ligamentous changes of the left knee but with 
noncompensable limitation of motion, appropriately 
compensates him for the level of impairment associated with 
his service-connected DJD of the left knee with history of 
medial collateral ligament strain.  As there is no objective 
basis to award a higher evaluation, his appeal in this regard 
must therefore be denied.  Because the evidence in this case 
is not approximately balanced with respect to the merits of 
this aspect of his claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
      
Extraschedular consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if 
the rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must 
be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

It is conceded that the Veteran's symptoms from his low back 
and left knee disabilities cause impairment in his 
occupational functioning, but such impairment is 
contemplated by the rating criteria, which reasonably 
describe his disabilities.  The Board finds no reason to 
refer the case to the Compensation and Pension Service for 
consideration of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2009).  That is, there is no evidence 
of exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by 
the regular rating schedule.  VA examination in January 2009 
demonstrates that the Veteran was able to perform all 
activities of daily living and instrumental activities of 
daily living.  Although the VA examiner does state that the 
Veteran's prospects of regular gainful employment in even a 
sedentary capacity are severely curtailed on account of his 
low back disability, the Board finds that this level of 
impairment is taken into account by the 60 percent 
evaluation presently assigned.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  VAOPGCPREC 6-
96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
fact that the Veteran has also been awarded a TDIU is 
evidence in itself that VA has concluded that his service-
connected low back and bilateral knee disabilities are 
productive of such significant occupational impairment as to 
render him individually unemployable on their account.  In 
any case, a review of the SSA records associated with the 
file also indicates that the Veteran has several non-
service-connected disabilities that also significantly 
contribute to his unemployable state, including insulin-
dependent diabetes mellitus, end-stage cirrhosis of the 
liver, hepatitis C, and several Axis I psychiatric 
disorders, such that it is not plausible to concede that his 
service-connected low back or knee disabilities by 
themselves are productive of such substantial industrial 
impairment as to warrant referral to VA's Director of the 
Compensation and Pension Service for extraschedular 
consideration.

 
ORDER

An increased evaluation above 60 percent for service-
connected left lumbar myofascial pain syndrome with DDD of 
the lumbosacral spine is denied.

An increased evaluation above 10 percent for DJD of the left 
knee with history of medial collateral ligament strain is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


